Exhibit 10.1

 

FORM OF EXECUTION VERSION

 

JOINDER SUPPLEMENT

 

JOINDER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the financial institution identified in Item 2 of Schedule I
hereto, New Mountain Finance Holdings, L.L.C., as the borrower (the “Borrower”)
and Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”).

 

WHEREAS, this Joinder Supplement is being executed and delivered under
Section 2.1(c) of the Third Amended and Restated Loan and Security Agreement,
dated as of October 24, 2017 (as amended, modified, supplemented or restated
from time to time, the “Loan and Security Agreement”), by and among New Mountain
Finance Corporation, as the collateral manager (together with its successors and
assigns in such capacity, the “Collateral Manager”), the Borrower, the
Administrative Agent, Wells Fargo Bank, National Association, as the Swingline
Lender, each of the Lenders from time to time party thereto and Wells Fargo
Bank, National Association, as the Collateral Custodian.  Capitalized terms used
but not defined herein shall have the meaning provided in the Loan and Security
Agreement; and

 

WHEREAS, the party set forth in Item 2 of Schedule I hereto (the “Proposed
Lender”) wishes to become a Revolving Lender party to the Loan and Security
Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

(a)                                 Upon receipt by the Administrative Agent of
an executed counterpart of this Joinder Supplement, to which is attached a fully
completed Schedule I and Schedule II, each of which has been executed by the
Proposed Lender, the Borrower and the Administrative Agent, the Administrative
Agent will transmit to the Proposed Lender and the Borrower, a Joinder Effective
Notice, substantially in the form of Schedule III to this Joinder Supplement (a
“Joinder Effective Notice”).  Such Joinder Effective Notice shall be executed by
the Administrative Agent and shall set forth, inter alia, the date on which the
joinder effected by this Joinder Supplement shall become effective (the “Joinder
Effective Date”).  From and after the Joinder Effective Date, the Proposed
Lender shall be a Revolving Lender party to the Loan and Security Agreement for
all purposes thereof.

 

(b)                                 Each of the parties to this Joinder
Supplement agrees and acknowledges that at any time and from time to time upon
the written request of any other party, it will execute and deliver such further
documents and do such further acts and things as such other party may reasonably
request in order to effect the purposes of this Joinder Supplement.

 

(c)                                  By executing and delivering this Joinder
Supplement, the Proposed Lender confirms to and agrees with the Administrative
Agent and the other Lenders as follows:  (i) none of the Administrative Agent
and the other Lenders makes any representation or warranty or assumes any
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan and Security Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan and Security Agreement or any other instrument or document furnished
pursuant thereto, or the Collateral, or the financial condition of the
Collateral Manager or the Borrower, or the performance or observance by the
Collateral Manager or the Borrower of any of their respective obligations under
the Loan and Security

 

--------------------------------------------------------------------------------



 

Agreement, any other Transaction Document or any other instrument or document
furnished pursuant thereto; (ii) the Proposed Lender confirms that it has
received a copy of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Joinder
Supplement; (iii) the Proposed Lender will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan and Security
Agreement; (iv) the Proposed Lender appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan and Security Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with the Loan and Security Agreement; and
(v) the Proposed Lender agrees (for the benefit of the parties hereto and the
other Lenders) that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan and Security Agreement are required
to be performed by it as a Revolving Lender.

 

(d)                                 Schedule II hereto sets forth administrative
information with respect to the Proposed Lender.

 

(e)                                  This Joinder Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

 

2

--------------------------------------------------------------------------------



 

SCHEDULE I TO
JOINDER SUPPLEMENT

 

COMPLETION OF INFORMATION AND
SIGNATURES FOR JOINDER SUPPLEMENT

 

Re:                             Third Amended and Restated Loan and Security
Agreement, dated as of October 24, 2017 (as amended, modified, supplemented or
restated from time to time, the “Loan and Security Agreement”), by and among New
Mountain Finance Corporation, as the collateral manager, New Mountain Finance
Holdings, L.L.C., as the borrower, Wells Fargo Bank, National Association, as
the administrative agent, Wells Fargo Bank, National Association, as the
swingline lender, each of the Lenders from time to time party thereto and Wells
Fargo Bank, National Association, as the Collateral Custodian.

 

Item 1:  Date of Joinder
Supplement:                                                                                      
December 13, 2018

 

Item 2:  Proposed
Lender:                                                                                                                                                  
TIAA, FSB

 

Item 3: 
Commitment:                                                                                                                                                                    
$40,000,000

 

3

--------------------------------------------------------------------------------



 

Item 4:  Signatures of Parties to Agreement:

 

 

TIAA, FSB, as

 

Proposed Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------



 

 

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C.

 

 

 

By:

New Mountain Finance Corporation, its managing member

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------



 

SCHEDULE II TO
JOINDER SUPPLEMENT

 

ADDRESS FOR NOTICES
AND
WIRE INSTRUCTIONS

 

Address for Notices:

 

With a copy to:

 

Wire Instructions: 



6

--------------------------------------------------------------------------------



 

SCHEDULE III TO
JOINDER SUPPLEMENT

 

FORM OF
JOINDER EFFECTIVE NOTICE

 

To:                            New Mountain Finance Holdings, L.L.C.
787 Seventh Avenue, 49th Floor
New York, NY 10019

 

Wells Fargo Bank, National Association
550 South Tryon Street
Charlotte, NC 28202

 

TIAA, FSB
10000 Midlantic Drive, Suite 400 E
Mount Laurel, NJ 08054

 

The undersigned, as Administrative Agent under the Third Amended and Restated
Loan and Security Agreement, dated as of October 24, 2017 (as amended, modified,
supplemented or restated from time to time, the “Loan and Security Agreement”),
by and among New Mountain Finance Corporation, as the collateral manager, New
Mountain Finance Holdings, L.L.C., as the borrower (the “Borrower”), the
Administrative Agent, Wells Fargo Bank, National Association, as the Swingline
Lender, each of the Lenders from time to time party thereto and Wells Fargo
Bank, National Association, as the Collateral Custodian is delivering this
Joinder Effective Notice in connection with the Joinder Supplement dated as of
December 13, 2018, among you, the Borrower and the Administrative Agent.  [Note:
attach copies of Schedules I and II from the applicable Joinder Supplement.] 
Terms defined in such Joinder Supplement are used herein as therein defined.

 

Pursuant to such Joinder Supplement, you are advised that the Joinder Effective
Date for TIAA, FSB will be December 13, 2018 with a Commitment of $40,000,000.

 

7

--------------------------------------------------------------------------------



 

 

Very truly yours,

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

8

--------------------------------------------------------------------------------